


IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE
In re:
)
)
Chapter 11




W. R. GRACE & CO., et al
)
)
Case No. 01-01139 (KJC)
Jointly Administered
 
)
 
      Debtors.
)
 
 
)
 
 
)
 
 
)
 



EXHIBIT 2 TO EXHIBIT BOOK
ASBESTOS PI TRUST AGREEMENT
EXHIBIT 2
Attached.




WRG ASBESTOS PI TRUST AGREEMENT


WRG ASBESTOS PI TRUST AGREEMENT

TABLE OF CONTENTS


AGREEMENT OF TRUST
2

1.1Creation and Name    2
1.2Purpose    3
1.3Transfer of Assets    3
1.4Acceptance of Assets and Assumption of Liabilities    4
POWERS AND TRUST ADMINISTRATION
5

2.1Powers    5
2.2General Administration    9
2.3Claims Administration    13
2.4Sealed Air Settlement Agreement    13
2.5Claims Reporting.    18
2.6Payment of MSP Obligations.    23
2.7Indemnification for Medicare Claims Reporting and Payment Obligations    23
ACCOUNTS, INVESTMENTS, AND PAYMENTS
24

3.1Accounts    24
3.2Investments    24
3.3Source of Payments    27
TRUSTEES; DELAWARE TRUSTEE
27

4.1Number    27
4.2Term of Service    27
4.3Appointment of Successor Trustees    28
4.4Liability of Trustees, Members of the TAC and the Futures
Representative    29
4.5Compensation and Expenses of Trustees    29
4.6Indemnification    30
4.7Lien    31
4.8Trustees’ Employment of Experts; Delaware Trustee’s Employment of
Counsel    32
4.9Trustees’ Independence    32
4.10Bond    32
4.11Delaware Trustee    33
TRUST ADVISORY COMMITTEE
34

5.1Members    34
5.2Duties    35
5.3Term of Office    35
5.4Appointment of Successor    36
5.5TAC’s Employment of Professionals    37
5.6Compensation and Expenses of the TAC    38
5.7Procedures for Consultation With and Obtaining the Consent of the TAC    38
THE FUTURES REPRESENTATIVE
40

6.1Duties    40
6.2Term of Office    41
6.3Appointment of Successor    41
6.4Futures Representative’s Employment of Professionals    41
6.5Compensation and Expenses of the Futures Representative    43
6.6Procedures for Consultation with and Obtaining the Consent of the Futures
Representative    43
GENERAL PROVISIONS
46

7.1Irrevocability    46
7.2Term; Termination    46
7.3Amendments    48
7.4Meetings    49
7.5Severability    49
7.6Notices    49
7.7Successors and Assigns    52
7.8Limitation on Claim Interests for Securities Laws Purposes    52
7.9Entire Agreement; No Waiver    52
7.10Headings    53
7.11Governing Law    53
7.12Settlors’ Representative and Cooperation    53
7.13Dispute Resolution    53
7.14Enforcement and Administration    54
7.15Effectiveness    54
7.16Counterpart Signatures    54


WRG ASBESTOS PI TRUST AGREEMENT
This WRG Asbestos PI Trust Agreement (this “PI Trust Agreement”), dated the date
set forth on the signature page hereof and effective as of the Effective Date,
is entered into, pursuant to the First Amended Joint Plan of Reorganization
Under Chapter 11 of the Bankruptcy Code of W. R. Grace & Co., et al., the
Official Committee of Asbestos Personal Injury Claimants, the Asbestos PI Future
Claimants’ Representative, and the Official Committee of Equity Security Holders
as Modified Through December 23, 2010 (as it may be amended or supplemented, the
“Plan”), by W. R. Grace & Co. and the other Debtors (collectively referred to as
the “Debtors,” “Grace,” or the “Settlors”), the debtors and
debtors-in-possession whose chapter 11 cases are jointly administered under Case
No. 01-1139-KJC in the United States Bankruptcy Court for the District of
Delaware; the Asbestos PI Future Claimants’ Representative (the “Futures
Representative”); the Official Committee of Asbestos Personal Injury Claimants
(the “ACC”); the Asbestos PI Trustees (the “Trustees”); Wilmington Trust Company
(the “Delaware Trustee”); and the members of the Trust Advisory Committee (the
“TAC”) identified on the signature page hereof; and
WHEREAS, the Debtors have reorganized under the provisions of chapter 11 of the
Bankruptcy Code in cases filed in the United States Bankruptcy Court for the
District of Delaware, jointly administered and known as In re W. R. Grace & Co.,
et al., Case No. 01-1139- KJC; and
WHEREAS, the Confirmation Order has been entered by the Bankruptcy Court and
affirmed by the District Court; and
WHEREAS, the Plan provides, inter alia, for the creation of the WRG Asbestos PI
Trust (the “PI Trust”); and
WHEREAS, pursuant to the Plan, the PI Trust is to use its assets and income to
satisfy all PI Trust Claims; and
WHEREAS, it is the intent of Grace, the Trustees, the ACC, the TAC, and the
Futures Representative that the PI Trust be administered, maintained, and
operated at all times through mechanisms that provide reasonable assurance that
the PI Trust will satisfy all PI Trust Claims pursuant to the WRG Asbestos PI
Trust Distribution Procedures (the “TDP”) that are attached hereto as Exhibit 1
in substantially the same manner, and in strict compliance with the terms of
this PI Trust Agreement; and
WHEREAS, all rights of the holders of PI Trust Claims arising under this PI
Trust Agreement and the TDP shall vest upon the Effective Date; and
WHEREAS, pursuant to the Plan, the PI Trust is intended to qualify as a
“qualified settlement fund” within the meaning of section 1.468B-1 et seq. of
the Treasury Regulations promulgated under section 468B of the Internal Revenue
Code (the “QSF Regulations”); and
WHEREAS, the Bankruptcy Court has determined that the PI Trust and the Plan
satisfy all the prerequisites for an injunction pursuant to section 524(g) of
the Bankruptcy Code with respect to any and all PI Trust Claims, and such
injunction has been entered in connection with the Confirmation Order;
NOW, THEREFORE, it is hereby agreed as follows:
section I
AGREEMENT OF TRUST
1.1    Creation and Name. The Debtors as Settlors hereby create a trust known as
the “WRG Asbestos PI Trust,” which is the Asbestos PI Trust provided for and
referred to in the Plan. The Trustees of the PI Trust may transact the business
and affairs of the PI Trust in the name of the PI Trust, and references herein
to the PI Trust shall include a Trustee or Trustees acting on behalf of the
Trust. It is the intention of the parties hereto that the trust created hereby
constitute a statutory trust under Chapter 38 of title 12 of the Delaware Code,
12 Del. C. § 3801 et seq. (the “Act”) and that this document, together with the
by-laws described herein, constitute the governing instruments of the PI Trust.
The Trustees and the Delaware Trustee are hereby authorized and directed to
execute and file a Certificate of Trust with the Delaware Secretary of State in
the form attached hereto.
1.2    Purpose. The purpose of the PI Trust is to assume all liabilities and
responsibility for all PI Trust Claims, and, among other things to: (a) direct
the processing, liquidation and payment of all PI Trust Claims in accordance
with the Plan, the TDP, and the Confirmation Order; (b) preserve, hold, manage,
and maximize the assets of the PI Trust for use in paying and satisfying PI
Trust Claims; and (c) qualify at all times as a qualified settlement fund. The
PI Trust is to use the PI Trust’s assets and income to pay the holders of all PI
Trust Claims in accordance with this PI Trust Agreement and the TDP in such a
way that such holders of PI Trust Claims are treated fairly, equitably, and
reasonably in light of the finite assets available to satisfy such claims, and
to otherwise comply in all respects with the requirements of a trust set forth
in section 524(g)(2)(B) of the Bankruptcy Code.
1.3    Transfer of Assets. Pursuant to, and in accordance with, Sections 7.2.2
and 7.2.4 of the Plan, the PI Trust has received the Asbestos PI Trust Assets
(collectively, the “PI Trust Assets”) to fund the PI Trust and settle, discharge
or channel all PI Trust Claims. As part of such transfer, Cryovac, Inc. has
directly transferred to the PI Trust the Cryovac Payment (reduced by the amount
of Cryovac, Inc.’s transfer to the Asbestos PD Trust as part of the Asbestos PD
Initial Payment), and Fresenius has transferred to the PI Trust the Fresenius
Payment (reduced by the amount of Fresenius’ transfer to the PD Trust as part of
the Asbestos PD Initial Payment). In all events, the PI Trust Assets or any
other assets to be transferred to the PI Trust under the Plan will be
transferred to the PI Trust free and clear of any liens or other claims by the
Debtors, Reorganized Debtors, any creditor, or other entity except as otherwise
provided in the Plan. The Debtors, the Reorganized Debtors, and the other
Insurance Contributors shall also execute and deliver such documents to the PI
Trust as the Trustees reasonably request to transfer and assign any PI Trust
Assets to the PI Trust.
1.4    Acceptance of Assets and Assumption of Liabilities.
(a)    In furtherance of the purposes of the PI Trust, the PI Trust hereby
expressly accepts the transfer to the PI Trust of the PI Trust Assets or any
other transfers contemplated by the Plan in the time and manner as, and subject
to the terms, contemplated in the Plan.
(b)    In furtherance of the purposes of the PI Trust, the PI Trust expressly
assumes all liabilities and responsibility for all PI Trust Claims, and the
Reorganized Debtors, the Sealed Air Indemnified Parties, and the Fresenius
Indemnified Parties shall have no further financial or other responsibility or
liability therefor. Except as otherwise provided in this PI Trust Agreement and
the TDP, the PI Trust shall have all defenses, cross-claims, offsets, and
recoupments, as well as rights of indemnification, contribution, subrogation,
and similar rights, regarding such claims that Grace or the Reorganized Debtors
have or would have had under applicable law. Regardless of the foregoing,
however, a claimant must meet otherwise applicable federal, state and foreign
statutes of limitations and repose, except as otherwise provided in Section
5.1(a)(2) of the TDP.
(c)    No provision herein or in the TDP shall be construed or implemented in a
manner that would cause the PI Trust to fail to qualify as a “qualified
settlement fund” under the QSF Regulations.
(d)    Nothing in this PI Trust Agreement shall be construed in any way to limit
(i) the scope, enforceability, or effectiveness of the Asbestos PI Channeling
Injunction, the Successor Claims Injunction, or any other injunction or release
issued or granted in favor of any (or all) of the Sealed Air Indemnified Parties
or the Fresenius Indemnified Parties in connection with the Plan or (ii) subject
to the provisions of Section 1.4(b) above, the PI Trust’s assumption of all
liability for PI Trust Claims.
SECTION II    
POWERS AND TRUST ADMINISTRATION
2.1    Powers.
(a)    The Trustees are and shall act as the fiduciaries to the PI Trust in
accordance with the provisions of this PI Trust Agreement and the Plan. The
Trustees shall, at all times, administer the PI Trust and the PI Trust Assets in
accordance with the purposes set forth in Section 1.2 above. Subject to the
limitations set forth in this PI Trust Agreement, the Trustees shall have the
power to take any and all actions that, in the judgment of the Trustees, are
necessary or proper to fulfill the purposes of the PI Trust, including, without
limitation, each power expressly granted in this Section 2.1, any power
reasonably incidental thereto, and any trust power now or hereafter permitted
under the laws of the State of Delaware.
(b)    Except as required by applicable law or otherwise specified herein, the
Trustees need not obtain the order or approval of any court in the exercise of
any power or discretion conferred hereunder.
(c)    Without limiting the generality of Section 2.1(a) above, and except as
limited below, the Trustees shall have the power to:
(i)    receive and hold the PI Trust Assets and exercise all rights with respect
thereto, including the right to vote and sell any securities that are included
in the PI Trust Assets;
(ii)    invest the monies held from time to time by the PI Trust;
(iii)    sell, transfer, or exchange any or all of the PI Trust Assets at such
prices and upon such terms as the Trustees may consider proper, consistent with
the other terms of this PI Trust Agreement;
(iv)    enter into leasing and financing agreements with third parties to the
extent such agreements are reasonably necessary to permit the PI Trust to
operate;
(v)    pay liabilities and expenses of the PI Trust;
(vi)    establish such funds, reserves, and accounts within the PI Trust estate,
as deemed by the Trustees to be useful in carrying out the purposes of the PI
Trust;
(vii)    sue and be sued and participate, as a party or otherwise, in any
judicial, administrative, arbitrative, or other proceeding;
(viii)    establish, supervise, and administer the PI Trust in accordance with
this PI Trust Agreement and the TDP and the terms thereof;
(ix)    appoint such officers and hire such employees and engage such legal,
financial, accounting, investment, auditing, and forecasting, and other
consultants and agents as the business of the PI Trust requires, and delegate to
such persons such powers and authorities as the fiduciary duties of the Trustees
permit and as the Trustees, in their discretion, deem advisable or necessary in
order to carry out the terms of this PI Trust;
(x)    pay employees, legal, financial, accounting, investment, auditing, and
forecasting, and other consultants, advisors, and agents, including those
engaged by the PI Trust in connection with its alternative dispute resolution
activities, reasonable compensation;
(xi)    compensate the Trustees, the Delaware Trustee, the TAC members, and the
Futures Representative as provided below, and their employees, legal, financial,
accounting, investment, and other advisors, consultants, independent
contractors, and agents, and reimburse the Trustees, the Delaware Trustee, the
TAC members, and the Futures Representatives all reasonable out-of-pocket costs
and expenses incurred by such persons in connection with the performance of
their duties hereunder;
(xii)    execute and deliver such instruments as the Trustees consider proper in
administering the PI Trust;
(xiii)    enter into such other arrangements with third parties as are deemed by
the Trustees to be useful in carrying out the purposes of the PI Trust, provided
such arrangements do not conflict with any other provision of this PI Trust
Agreement;
(xiv)    indemnify the Reorganized Debtors and their Representatives as provided
in Section 8.8.10 of the Plan and, in accordance with Section 4.6 below, defend,
indemnify, and hold harmless (and purchase insurance indemnifying) (A) the
Trustees, the Delaware Trustee, the members of the TAC, and the Futures
Representative, and (B) the officers and employees of the PI Trust, and any
agents, advisors and consultants of the PI Trust, the TAC, or the Futures
Representative (the “Additional Indemnitees”), to the fullest extent that a
statutory trust organized under the laws of the State of Delaware is from time
to time entitled to indemnify and/or insure its directors, trustees, officers,
employees, agents, advisors, and representatives;
(xv)    delegate any or all of the authority herein conferred with respect to
the investment of all or any portion of the PI Trust Assets to any one or more
reputable individuals or recognized institutional investment advisors or
investment managers without liability for any action taken or omission made
because of any such delegation, except as provided in Section 4.4 below;
(xvi)    consult with the TAC and the Futures Representative at such times and
with respect to such issues relating to the conduct of the PI Trust as the
Trustees consider desirable; and
(xvii)    make, pursue (by litigation or otherwise), collect, compromise or
settle, in the name of the PI Trust, any claim, right, action, or cause of
action included in the PI Trust Assets, including, but not limited to, insurance
recoveries, before any court of competent jurisdiction.
(d)    The Trustees shall not have the power to guarantee any debt of other
persons.
(e)    The Trustees agree to take the actions of the PI Trust required
hereunder.
(f)    The Trustees shall give the TAC and the Futures Representative prompt
notice of any act performed or taken pursuant to Sections 2.1(c)(i), (iii),
(vii), or (xv) above, and any act proposed to be performed or taken pursuant to
Section 2.2(f) below.
2.2    General Administration.
(a)    The Trustees shall act in accordance with the PI Trust Agreement. The
Trustees shall adopt and act in accordance with PI Trust Bylaws. To the extent
not inconsistent with the terms of this PI Trust Agreement, the PI Trust Bylaws
shall govern the affairs of the PI Trust. In the event of an inconsistency
between the PI Trust Bylaws and this PI Trust Agreement, this PI Trust Agreement
shall govern.
(b)    The Trustees shall (i) timely file such income tax and other returns and
statements and shall timely pay all taxes required to be paid by the PI Trust,
(ii) comply with all applicable reporting and withholding obligations, (iii)
satisfy all requirements necessary to qualify and maintain qualification of the
PI Trust as a qualified settlement fund within the meaning of the QSF
Regulations, and (iv) take no action that could cause the PI Trust to fail to
qualify as a qualified settlement fund within the meaning of the QSF
Regulations.
(c)    The Trustees shall timely account to the Bankruptcy Court as follows:
(i)    The Trustees shall cause to be prepared and filed with the Bankruptcy
Court, as soon as available, and in any event within one hundred and twenty
(120) days following the end of each fiscal year, an annual report (the “Annual
Report”) containing financial statements of the PI Trust (including, without
limitation, a balance sheet of the PI Trust as of the end of such fiscal year
and a statement of operations for such fiscal year) audited by a firm of
independent certified public accountants selected by the Trustees and
accompanied by an opinion of such firm as to the fairness of the financial
statements’ presentation of the cash and investments available for the payment
of claims and as to the conformity of the financial statements with generally
accepted accounting principles. The Trustees shall provide a copy of such Annual
Report to the TAC and the Futures Representative when such reports are filed
with the Bankruptcy Court.
(ii)    Simultaneously with the filing of the Annual Report, the Trustees
shall cause to be prepared and filed with the Bankruptcy Court a report
containing a summary regarding the number and type of claims disposed of during
the period covered by the financial statements. The Trustees shall provide a
copy of such report to the TAC and the Futures Representatives when such report
is filed.
(iii)    All materials required to be filed with the Bankruptcy Court by this
Section 2.2(c) shall be available for inspection by the public in accordance
with procedures established by the Bankruptcy Court and shall be filed with the
Office of the United States Trustee for the District of Delaware (the “U.S.
Trustee”).
(d)    The Trustees shall cause to be prepared as soon as practicable prior to
the commencement of each fiscal year a budget and cash flow projections covering
such fiscal year and the succeeding four fiscal years. The budget and cash flow
projections shall include a determination of the Maximum Annual Payment pursuant
to Section 2.4 of the TDP, and the Claims Payment Ratio pursuant to Section 2.5
of the TDP. The Trustees shall provide a copy of the budget and cash flow
projections to the TAC and the Futures Representative.
(e)    The Trustees shall consult with the TAC and the Futures Representative
(i) on the general implementation and administration of the PI Trust; (ii) on
the general implementation and administration of the TDP; and (iii) on such
other matters as may be required under this PI Trust Agreement and the TDP.
(f)    The Trustees shall be required to obtain the consent of the TAC and the
Futures Representative pursuant to the Consent Process set forth in Section
5.7(b) and 6.6(b) below, in addition to any other instances elsewhere
enumerated, in order:
(i)    to redetermine the Payment Percentage described in Section 2.3 of the TDP
as provided in Section 4.2 of the TDP;
(ii)    to change the Claims Payment Ratio described in Section 2.5 of the TDP
in the event that the requirements for such a change as set forth in said
provision have been met;
(iii)    to change the Disease Levels, Scheduled Values and/or Medical/Exposure
Criteria set forth in Section 5.3(a)(3) of the TDP, and/or the Average Values
and/or Maximum Values set forth in Section 5.3(b)(3) and Section 5.4(a) of the
TDP;
(iv)    to establish and/or to change the Claims Materials to be provided to
holders of PI Trust Claims under Section 6.1 of the TDP;
(v)    to require that claimants provide additional kinds of medical evidence
pursuant to Section 7.1 of the TDP;
(vi)    to change the form of release to be provided pursuant to Section 7.8 of
the TDP;
(vii)    to terminate the PI Trust pursuant to Section 7.2 below;
(viii)    to settle the liability of any insurer under any insurance policy or
legal action related thereto;
(ix)    to change the compensation and/or per diem of the members of the TAC,
the Futures Representative, the Delaware Trustee or the Trustees, other than to
reflect cost-of-living increases or changes approved by the Bankruptcy Court as
otherwise provided herein;
(x)    to take actions to minimize any tax on the PI Trust Assets; provided that
no such action prevents the PI Trust from qualifying as a qualified settlement
fund within the meaning of the QSF Regulations or requires an election for the
PI Trust to be treated as a grantor trust for tax purposes;
(xi)    to adopt the PI Trust Bylaws in accordance with Section 2.2(a) above or
thereafter to amend the PI Trust Bylaws in accordance with the terms thereof;
(xii)    to amend any provision of this PI Trust Agreement or the TDP in
accordance with the terms thereof;
(xiii)    to vote the stock of a Reorganized Debtor for purposes of appointing
members of the Board of Directors of a Reorganized Debtor;
(xiv)    to acquire an interest in or to merge any claims resolution
organization formed by the PI Trust with another claims resolution organization
that is not specifically created by this PI Trust Agreement or the TDP, or to
contract with another claims resolution organization or other entity that is not
specifically created by this PI Trust Agreement or the TDP, or permit any other
party to join in any claims resolution organization that is formed by the PI
Trust pursuant to the PI Trust Agreement or the TDP; provided that such merger,
acquisition, contract or joinder shall not (a) subject the Reorganized Debtors
or any Asbestos Protected Party, or any successors in interest thereto, to any
risk of having any PI Trust Claim asserted against it or them, or (b) otherwise
jeopardize the validity or enforceability of the Asbestos PI Channeling
Injunction, the Successor Claims Injunction, or any other injunction or release
issued or granted in favor of any (or all) of the Sealed Air Indemnified Parties
or the Fresenius Indemnified Parties in connection with the Plan; and provided
further that the terms of such merger will require the surviving organization to
make decisions about the allowability and value of claims in accordance with
Section 2.1 of the TDP which requires that such decisions be based on the
provisions of the TDP; or
(xv)    if and to the extent required by Section 6.5 of the TDP, to disclose any
information, documents, or other materials to preserve, litigate, resolve, or
settle coverage, or to comply with an applicable obligation under an insurance
policy or settlement agreement pursuant to Section 6.5 of the TDP.
(g)    The Trustees shall meet with the TAC and the Futures Representative no
less often than quarterly. The Trustees shall meet in the interim with the TAC
and the Futures Representative when so requested by either.
(h)    The Trustees, upon notice from either the TAC or the Futures
Representative, if practicable in view of pending business, shall at their next
meeting with the TAC or the Futures Representative consider issues submitted by
the TAC or the Futures Representative.
2.3    Claims Administration. The Trustees shall promptly proceed to implement
the TDP.
2.4    Sealed Air Settlement Agreement. Notwithstanding anything in this PI
Trust
Agreement, and not by way of limitation of the Sealed Air Settlement Agreement
or the Plan, the Pl Trust, the Trustees, the Delaware Trustee, and any of their
successors shall (unless otherwise agreed to in writing by each of Sealed Air
Corporation and Cryovac, Inc. in its absolute discretion):
(a)    unless otherwise required by a Final Determination (as defined in the
Sealed Air Settlement Agreement), (1) file all Tax Returns required to be filed
by the PI Trust, if any, consistent with the provisions of this Section 2.4(a)
and shall take all other Defined Actions (as defined in the Sealed Air
Settlement Agreement) that are reasonably requested by Sealed Air Corporation
and consistent with the provisions of this Section 2.4(a), and (2) be prohibited
from taking any Defined Action (as defined in the Sealed Air Settlement
Agreement) that may result in the disqualification of the PI Trust as a
Qualified Settlement Fund (as defined in the Sealed Air Settlement Agreement) or
be inconsistent with Cryovac, Inc. being treated as a “transferor” (as defined
under Treasury Regulations section 1.468B-1(d)) (for purposes of this Section
2.4 the “Transferor”) of the Cryovac Payment (reduced by the amount of the
Asbestos PD Initial Payment) directly to the PI Trust pursuant to Section 7.2.2
of the Plan and the Confirmation Order, provided, however, that it shall not be
required to take, or be prohibited from taking, as the case may be, a Defined
Action (as defined in the Sealed Air Settlement Agreement) as required pursuant
to this Section 2.4(a) if each of the following four requirements has been
previously satisfied (i) it has fully performed all of its obligations set forth
in paragraph VI(f) of the Sealed Air Settlement Agreement, (ii) it has received
a Contrary Opinion (as defined in the Sealed Air Settlement Agreement) with
respect to such Defined Action (as defined in the Sealed Air Settlement
Agreement) required or prohibited pursuant to this Section 2.4(a), (iii) it has
provided a copy of such Contrary Opinion (as defined in the Sealed Air
Settlement Agreement) to Sealed Air Corporation, and (iv) within forty-five days
of the receipt by Sealed Air Corporation of such Contrary Opinion (as defined in
the Sealed Air Settlement Agreement), Sealed Air Corporation has not provided it
with a Sealed Air Opinion (as defined in the Sealed Air Settlement Agreement);
(b)    unless otherwise required by a Final Determination (as defined in the
Sealed Air Settlement Agreement), treat for all Tax purposes any and all
payments by Cryovac, Inc. pursuant to Section 7.2.2 of the Plan and the
Confirmation Order, as a direct payment by Cryovac, Inc. to the PI Trust, for
Asbestos PI Claims that constitutes an ordinary and necessary expense of
Cryovac, Inc.; and shall, unless otherwise required by a Final Determination (as
defined in the Sealed Air Settlement Agreement): (1) be prohibited from taking
any Defined Action (as defined in the Sealed Air Settlement Agreement) that is
inconsistent with the foregoing provisions of this Section 2.4(b), and (2) take
all Defined Actions (as defined in the Sealed Air Settlement Agreement) that are
reasonably requested by Sealed Air Corporation and consistent with the
provisions of this Section 2.4(b); provided, however, that it shall not be
required to take, or be prohibited from taking, as the case may be, a Defined
Action (as defined in the Sealed Air Settlement Agreement) as required pursuant
to sub-clauses (1) and (2) of this Section 2.4(b) if each of the following four
requirements has been previously satisfied (i) it has fully performed all of its
obligations set forth in paragraph VI(f) of the Sealed Air Settlement Agreement,
(ii) it has received a Contrary Opinion (as defined in the Sealed Air Settlement
Agreement) with respect to such Defined Action (as defined in the Sealed Air
Settlement Agreement) required or prohibited pursuant to this Section 2.4(b),
(iii) it has provided a copy of such Contrary Opinion (as defined in the Sealed
Air Settlement Agreement) to Sealed Air Corporation, and (iv) within forty-five
days of the receipt by Sealed Air Corporation of such Contrary Opinion (as
defined in the Sealed Air Settlement Agreement), Sealed Air Corporation has not
provided it with a Sealed Air Opinion (as defined in the Sealed Air Settlement
Agreement);
(c)    if it has determined that an issue (for the purposes of this Section 2.4
such
issue, a “Paragraph VI(f) Issue”) may exist with respect to its taking, or the
failure to take, a Defined Action (as defined in the Sealed Air Settlement
Agreement) as required pursuant to paragraph II(c)(ix) or (x), of the Sealed Air
Settlement Agreement or Sections 2.4(a) and 2.4(b), of this PI Trust Agreement,
as the case may be, then, prior to delivering a Contrary Opinion (as defined in
the Sealed Air Settlement Agreement) to Sealed Air Corporation with respect to
such Defined Action (as defined in the Sealed Air Settlement Agreement) in
accordance with the provisos set forth in paragraph II(c)(ix) or (x) of the
Sealed Air Settlement Agreement, or Sections 2.4(a) and 2.4(b), of this PI Trust
Agreement, as the case may be, each of the Trustees, the Delaware Trustee, and
any of their successors, as the case may be, shall (1) provide to Sealed Air
Corporation, as promptly as practicable, a written notice identifying such
Defined Action (as defined in the Sealed Air Settlement Agreement) and
describing in detail the Paragraph VI(f) Issue and (2) without limiting any
obligation of Sealed Air Corporation to consult and act in good faith set forth
in paragraph VI(f)(ii) of the Sealed Air Settlement Agreement, consult and act
(and cause its advisors (including accountants and tax attorneys, as the case
may be) to, consult and act) in good faith to determine and resolve (i) if such
issue relates to a Tax issue, whether, as a result of a Change in Circumstances
(as defined in the Sealed Air Settlement Agreement), there is no “reasonable
basis”, as defined in IRC section 6662 (or successor provision thereof), for the
taking of, or the failure to take, such Defined Action (as defined in the Sealed
Air Settlement Agreement) or (ii) if such issue relates to an accounting issue,
whether, as a result of a Change in Circumstances (as defined in the Sealed Air
Settlement Agreement), the taking, or the failure to take, such Defined Action
(as defined in the Sealed Air Settlement Agreement) is inconsistent with
generally accepted accounting principles;
(d)    cause the PI Trust to acquire the Sealed Air Common Stock for the PI
Trust’s own account for investment and not with a view toward distribution in a
manner which would violate the Securities Act;
(e)    comply with all filing and other reporting obligations under all
applicable laws which shall be applicable to the PI Trust with respect to the
Sealed Air Common Stock;
(f)    without limiting any obligation of Sealed Air Corporation to comply fully
with the Registration Rights Agreement (as defined in the Sealed Air Settlement
Agreement), comply fully with the Registration Rights Agreement (as defined in
the Sealed Air Settlement Agreement) including, without limitation, by not
registering under the Securities Act the Sealed Air Common Stock that is
transferred to the PI Trust except to the extent permitted under (and subject to
the requirements of) the Registration Rights Agreement (as defined in the Sealed
Air Settlement Agreement);
(g)    not, under any circumstances, transfer any fractional shares of the
Sealed Air Common Stock such that any Entity shall be the transferee of less
than one thousand shares of Sealed Air Common Stock, provided, however, that in
no event shall the Asbestos PI Trust incur any costs or expenses associated with
such one thousand share limitation; and
(h)    without limiting any obligation of Sealed Air Corporation or Cryovac,
Inc. to comply fully with the Sealed Air Settlement Agreement, comply fully with
the Sealed Air Settlement Agreement, including, without limitation, by
performing all other actions required, and refraining from taking any other
actions precluded, by the Sealed Air Settlement Agreement.
The TAC and the Futures Representative shall not cause or advise the PI Trust,
the Trustees, the Delaware Trustee, or any of their successors to (i) take any
action that is contrary to Section 2.4(a) through (h) of this PI Trust Agreement
or (ii) refrain from taking any action that is required to comply with Section
2.4(a) through (h) of this PI Trust Agreement.
2.5    Claims Reporting.
(a)    Sections 2.5 and 2.6 of this PI Trust Agreement are purely prophylactic
in nature, and do not imply, and shall not constitute an admission that, the
Reorganized Debtors, Sealed Air, or any Settled Asbestos Insurance Company have
or will have any reporting obligations in respect of their contributions to the
PI Trust, or in respect of any payments, settlements, resolutions, awards, or
other claim liquidations by the PI Trust, under the reporting provisions of 42
U.S.C. § 1395y et seq., or any other similar statute or regulation, and any
related rules, regulations, or guidance issued in connection therewith or
amendments thereto (“MSP”), including Section 111 of the Medicare, Medicaid, and
SCHIP Extension Act of 2007 (P.L.110-173), or any other similar statute or
regulation, and any related rules, regulations, or guidance issued or amendments
or amendatory statutes passed in connection therewith (“MMSEA”), or that any of
them are in fact “applicable plans” within the meaning of MMSEA, or that they
have any legal obligation to report any actions undertaken by the PI Trust or
contributions to the PI Trust under MMSEA or any other statute or regulation.
Unless and until there is definitive regulatory, legislative, or judicial
authority, or a letter from the Secretary of Health and Human Services
confirming that the Reorganized Debtors, Sealed Air, and the Settled Asbestos
Insurance Companies have no reporting obligations under MMSEA with respect to
any settlements, payments, or other awards made by the PI Trust or with respect
to contributions the Debtors, the Reorganized Debtors, Sealed Air, and the
Settled Asbestos Insurance Companies have made or will make to the PI Trust, the
PI Trust shall, at its sole expense, in connection with the implementation of
the Plan, act as a reporting agent for the Reorganized Debtors, Sealed Air, and
the Settled Asbestos Insurance Companies, and shall timely submit all reports
that would be required to be made by the Reorganized Debtors, Sealed Air, or any
Settled Asbestos Insurance Company under MMSEA on account of any claims settled,
resolved, paid, or otherwise liquidated by the PI Trust or with respect to
contributions to the PI Trust including, but not limited to, reports that would
be required if the Reorganized Debtors, Sealed Air, or any Settled Asbestos
Insurance Company were determined to be “applicable plans” for purposes of
MMSEA, or any of the Reorganized Debtors, Sealed Air, or any Settled Asbestos
Insurance Company were otherwise found to have MMSEA reporting requirements. The
PI Trust, in its role as reporting agent for the Reorganized Debtors, Sealed
Air, and the Settled Asbestos Insurance Companies, shall follow all applicable
guidance published by the Centers for Medicare & Medicaid Services of the United
States Department of Health and Human Services and/or any other agent or
successor Entity charged with responsibility for monitoring, assessing, or
receiving reports made under MMSEA (collectively, “CMS”) to determine whether or
not, and, if so, how, to report to CMS pursuant to MMSEA.
(b)    If the PI Trust is required to act as a reporting agent for the
Reorganized Debtors, Sealed Air, or any Settled Asbestos Insurance Company
pursuant to the provisions of Section 2.5(a) above, the PI Trust shall provide a
written certification to each of the Reorganized Debtors, Sealed Air, and the
Settled Asbestos Insurance Companies within ten (10) days following the end of
each calendar quarter, confirming that all reports to CMS required by Section
2.5(a) have been submitted in a timely fashion, and identifying (i) any reports
that were rejected or otherwise identified as noncompliant by CMS, along with
the basis for such rejection or noncompliance, and (ii) any payments to Medicare
benefits recipients or Medicare-eligible beneficiaries that the PI Trust did not
report to CMS.
(c)    With respect to any reports rejected or otherwise identified as
noncompliant by CMS, the PI Trust shall, upon request by the Reorganized
Debtors, Sealed Air, or any Settled Asbestos Insurance Company, promptly provide
to the party making such request copies of the original reports submitted to
CMS, as well as any response received from CMS with respect to such reports;
provided, however, that the PI Trust may redact from such copies the names,
Social Security numbers other than the last four digits, health insurance claim
numbers, taxpayer identification numbers, employer identification numbers,
mailing addresses, telephone numbers, and dates of birth of the injured parties,
claimants, guardians, conservators and/or other personal representatives, as
applicable. With respect to any such reports, the PI Trust shall reasonably
undertake to remedy any issues of noncompliance identified by CMS and resubmit
such reports to CMS, and, upon request by the Reorganized Debtors, Sealed Air,
or any Settled Asbestos Insurance Company, provide the party making such request
copies of such resubmissions; provided, however, that the PI Trust may redact
from such copies the names, Social Security numbers other than the last four
digits, health insurance claim numbers, taxpayer identification numbers,
employer identification numbers, mailing addresses, telephone numbers, and dates
of birth of the injured parties, claimants, guardians, conservators and/or other
personal representatives, as applicable. In the event the PI Trust is unable to
remedy any issue of non-compliance, the provisions of Section 2.5(f) below shall
apply.
(d)    If the PI Trust is required to act as a reporting agent for the
Reorganized Debtors, Sealed Air, or any Settled Asbestos Insurance Company
pursuant to the provisions of Section 2.5(a) above, with respect to each claim
of a Medicare benefits recipient or Medicare-eligible beneficiary that was paid
by the PI Trust and not disclosed to CMS, the PI Trust shall, upon request by
the Reorganized Debtors, Sealed Air, or any Settled Asbestos Insurance Company,
promptly provide to the party making such request the last four digits of the
claimant’s Social Security number, the year of the claimant’s birth, the
claimants’ asbestos-related disease, and any other information that may be
necessary in the reasonable judgment of the party making such request to satisfy
their obligations, if any, under MMSEA, as well as the basis for the PI Trust’s
failure to report the payment. In the event the Reorganized Debtors, Sealed Air,
or any Settled Asbestos Insurance Company informs the PI Trust that it disagrees
with the PI Trust’s decision not to report a claim paid by the PI Trust, the PI
Trust shall promptly report the payment to CMS. All documentation relied upon by
the PI Trust in making a determination that a payment did not have to be
reported to CMS shall be maintained for a minimum of six years following such
determination.
(e)    If the PI Trust is required to act as a reporting agent for the
Reorganized Debtors, Sealed Air, or any Settled Asbestos Insurance Company
pursuant to the provisions of Section 2.5(a) above, the PI Trust shall make the
reports and provide the certifications required by Sections 2.5(a) and (b) above
until such time as each of the Reorganized Debtors, Sealed Air, and the Settled
Asbestos Insurance Companies all determine, in their reasonable judgment, that
they have no further legal obligation under MMSEA or otherwise to report any
settlements, resolutions, payments, or liquidation determinations made by the PI
Trust or contributions to the PI Trust. Furthermore, following any permitted
cessation of reporting, or if reporting has not previously commenced due to the
satisfaction of one or more of the conditions set forth in Section 2.5(a) above,
and if the Reorganized Debtors, Sealed Air, or any Settled Asbestos Insurance
Company reasonably determines, based on subsequent legislative, administrative,
regulatory, or judicial developments, that reporting is required, then the PI
Trust shall promptly perform its obligations under Sections 2.5(a) and (b).
(f)    In the event that CMS concludes that reporting done by the PI Trust in
accordance with Section 2.5(a) above is or may be deficient in any way, and has
not been corrected to the satisfaction of CMS in a timely manner, or if CMS
communicates to the PI Trust, the Reorganized Debtors, Sealed Air, or any
Settled Asbestos Insurance Company a concern with respect to the sufficiency or
timeliness of such reporting, or there appears to the Reorganized Debtors,
Sealed Air, or any Settled Asbestos Insurance Company a reasonable basis for
concern with respect to the sufficiency or timeliness of such reporting or
non-reporting based upon the information received pursuant to Section 2.5(b),
(c) or (d) or other credible information, then each of the Reorganized Debtors,
Sealed Air, and such Settled Asbestos Insurance Company shall have the right to
submit its own reports to CMS under MMSEA, and the PI Trust shall provide to any
party that elects to file its own reports such information as the electing party
may reasonably require in order to comply with MMSEA, including, without
limitation, the full reports filed by the PI Trust pursuant to Section 2.5(a)
without any redactions. The Reorganized Debtors, Sealed Air, and each Settled
Asbestos Insurance Company shall keep any information they receive from the PI
Trust pursuant to this Section 2.5(f) confidential and shall not use such
information for any purpose other than meeting their respective obligations
under MMSEA.
(g)    Notwithstanding any other provisions hereof, if the PI Trust is required
to act as a reporting agent for the Reorganized Debtors, Sealed Air, or any
Settled Asbestos Insurance Company, then such entities shall take all steps
necessary and appropriate as required by CMS to permit any reports contemplated
by this Section 2.5 to be filed. Furthermore, until the Reorganized Debtors,
Sealed Air, or a Settled Asbestos Insurance Company provides the PI Trust with
any necessary information that may be provided to the Reorganized Debtors,
Sealed Air, or such Settled Asbestos Insurance Company by CMS’s Coordination of
Benefits Contractor (the “COBC”) or other applicable regulatory agency to
effectuate reporting, the PI Trust shall have no obligation to report under
Section 2.5(a) with respect to any such entity that has not provided such
information, but only so long as such entity has not provided such information;
and the PI Trust shall have no indemnification obligation under Section 2.7
below to such Reorganized Debtor, Sealed Air, or any such Settled Asbestos
Insurance Company for any penalty, interest or sanction that may arise solely on
account of such Reorganized Debtor’s, Sealed Air’s, or such Settled Asbestos
Insurance Company’s failure to timely provide such information received by the
COBC or other applicable regulatory agency to the PI Trust.
2.6     Payment of MSP Obligations. The Trustees shall obtain prior to
remittance of funds to claimants’ counsel or to the claimant, if pro se, in
respect of any PI Trust Claim a certification from the claimant to be paid that
said claimant has or will provide for the payment and/or resolution of all
obligations owing or potentially owing under MSP in connection with, or relating
to, such PI Trust Claim. The PI Trust shall provide a quarterly certification of
its compliance with this Section 2.6 to each of the Reorganized Debtors, Sealed
Air, and the Settled Asbestos Insurance Companies, and permit reasonable audits
by such entities, no more often than quarterly, to confirm the PI Trust’s
compliance with this Section 2.6. For the avoidance of doubt, the PI Trust shall
be obligated to comply with the requirements of this Section 2.6 regardless of
whether the Reorganized Debtors, Sealed Air, or any Settled Asbestos Insurance
Company elects to file its own reports under MMSEA pursuant to Section 2.5(f)
above.
2.7     Indemnification for Medicare Claims Reporting and Payment Obligations.
The Reorganized Debtors, Sealed Air, and the Settled Asbestos Insurance
Companies shall not be responsible for any payment obligations in connection
with the defense or payment of any Medicare related claims or any judgments
regarding any Medicare related claims. In addition, the PI Trust shall defend,
indemnify, and hold harmless the Reorganized Debtors, Sealed Air, and the
Settled Asbestos Insurance Companies from any claims in respect of Medicare
claims reporting and payment obligations in connection with PI Trust Claims,
including any obligations owing under MMSEA or MSP, and any claims arising from
or based upon the PI Trust’s obligations under Sections 2.5 or 2.6 of this PI
Trust Agreement.
SECTION III    
ACCOUNTS, INVESTMENTS, AND PAYMENTS
3.1    Accounts.
(i)    The Trustees may, from time to time, create such accounts and reserves
within the PI Trust estate as they may deem necessary, prudent, or useful in
order to provide for the payment of expenses and payment of PI Trust Claims and
may, with respect to any such account or reserve, restrict the use of monies
therein.
(j)    The Trustees shall include a reasonably detailed description of the
creation of any account or reserve in accordance with this Section 3.1 and, with
respect to any such account, the transfers made to such account, the proceeds of
or earnings on the assets held in each such account and the payments from each
such account in the accounts to be filed with the Bankruptcy Court and provided
to the TAC and the Futures Representative pursuant to Section 2.2(c)(i) above.
3.2    Investments. Investment of monies held in the PI Trust shall be
administered in
the manner consistent with the standards set forth in the Uniform Prudent
Investor Act, subject to the following limitations and provisions:
(e)    The PI Trust may invest only in diversified equity portfolios whose
benchmark is a broad equity market index such as, but not limited to, the S&P
500 Index, Russell 1000 Index, S&P ADR Index or MSCI EAFE Index. The PI Trust
shall not acquire, directly or indirectly, equity in any entity (other than a
Reorganized Debtor or any successor to a Reorganized Debtor) or business
enterprise if, immediately following such acquisition, the PI Trust would hold
more than 5% of the equity in such entity or business enterprise. The PI Trust
shall not hold, directly or indirectly, more than 5% of the equity in any entity
(other than Sealed Air Corporation (by virtue of the Sealed Air Common Stock
that is transferred directly to the PI Trust by Cryovac, Inc.), a Reorganized
Debtor, or any successor to a Reorganized Debtor) or business enterprise.
(f)    The PI Trust shall not acquire or hold any long-term debt securities
unless
(i) such securities are PI Trust Assets under the Plan, (ii) such securities are
rated “Baa” or higher by Moody’s, “BBB” or higher by Standard & Poor’s
(“S&P’s”), or have been given an equivalent investment grade rating by another
nationally recognized statistical rating agency, or (iii) have been issued or
fully guaranteed as to principal and interest by the United States of America or
any agency or instrumentality thereof. This restriction does not apply to any
pooled investment vehicles where pooled assets receive an investment grade
rating (i.e., “BBB” rating or above) by a nationally recognized rating agency.
(g)    The PI Trust shall not acquire or hold for longer than ninety (90) days
any commercial paper unless such commercial paper is rated “Prime-l” or higher
by Moody’s or “A-1” or higher by S&P’s, or has been given an equivalent rating
by another nationally recognized statistical rating agency.
(h)    The PI Trust shall not acquire any debt securities or other debt
instruments issued by any entity if, following such acquisition, the aggregate
market value of all such debt securities and/or other debt instruments issued by
such entity held by the PI Trust would exceed 5% of the then current aggregate
value of the PI Trust’s assets. There is no limitation on holding debt
securities or other debt instruments issued or fully guaranteed as to principal
and interest by the United States of America or any agency or instrumentality
thereof.
(i)    The PI Trust shall not acquire or hold any certificates of deposit unless
all publicly held, long-term debt securities, if any, of the financial
institution issuing the certificate of deposit and the holding company, if any,
of which such financial institution is a subsidiary, meet the standards set
forth in Section 3.2(b) above.
(j)    The PI Trust may acquire and hold any securities or instruments issued by
a Reorganized Debtor or any successor to a Reorganized Debtor or obtained as
proceeds of litigation or otherwise to resolve disputes, without regard to the
limitations set forth in Subsections (a)-(e) above.
(k)    The PI Trust shall not acquire or hold any repurchase obligations unless,
in the opinion of the Trustees, they are adequately collateralized.
(l)    The PI Trust may allow its investment managers to acquire prudently or
hold derivative instruments, including, without limitation, options, futures and
swaps in the normal course of portfolio management. Specifically, the PI Trust
may acquire or hold derivatives to help manage or mitigate portfolio risk,
including, without limitation, interest rate risk and equity market risk. Using
derivative instruments to leverage a portfolio to enhance returns (at a much
greater risk to the portfolio) is prohibited.
(m)    The PI Trust may lend securities on a short-term basis, subject to
adequate, normal and customary collateral arrangements.
(n)    Notwithstanding (a) above, the PI Trust may acquire and hold an equity
interest in a claims resolution organization without limitation as to the size
of the equity interest acquired and held if prior to such acquisition, the PI
Trust complies with the provisions of Section 2.2(f)(xiv) hereof with respect to
the acquisition.
3.3    Source of Payments.
(i)    All PI Trust expenses and payments and all liabilities with respect to
claims shall be payable solely by the Trustees out of the PI Trust Assets.
Neither the Debtors, the Reorganized Debtors, the Sealed Air Indemnified
Parties, the Fresenius Indemnified Parties, their subsidiaries, any successor in
interest, the present or former directors, officers, employees or agents of the
Debtors, the Reorganized Debtors, the Sealed Air Indemnified Parties, or the
Fresenius Indemnified Parties, nor the Trustees, the TAC or Futures
Representative, or any of their officers, agents, advisors, or employees shall
be liable for the payment of any PI Trust expense or any other liability of the
PI Trust, except to the extent provided in the Plan or Plan Documents.
(j)    The Trustees shall include a reasonably detailed description of any
payments made in accordance with this Section 3.3 in the Annual Report.
SECTION IV    
TRUSTEES; DELAWARE TRUSTEE
4.1    Number. In addition to the Delaware Trustee appointed pursuant to Section
4.11, there shall be three (3) Trustees who shall be those persons named on the
signature page hereof.
4.2    Term of Service.
(k)    The initial Trustees named pursuant to Section 4.1 above shall serve
staggered terms of three (3), four (4) and five (5) years shown on the signature
pages hereof. Thereafter each term of service shall be five (5) years. The
initial Trustees shall serve from the Effective Date until the earlier of (i)
the end of his or her term, (ii) his or her death, (iii) his or her resignation
pursuant to Section 4.2(b) below, (iv) his or her removal pursuant to Section
4.2(c) below, or (v) the termination of the PI Trust pursuant to Section 7.2
below.
(l)    A Trustee may resign at any time by written notice to the remaining
Trustees, the TAC, and the Futures Representative. Such notice shall specify a
date when such resignation shall take effect, which shall not be less than
ninety (90) days after the date such notice is given, where practicable.
(m)    A Trustee may be removed (i) by unanimous vote of the remaining Trustees
or (ii) at the recommendation of the TAC and the Futures Representative with the
approval of the Bankruptcy Court, in the event that he or she becomes unable to
discharge his or her duties hereunder due to accident or physical or mental
deterioration, or for other good cause. Good cause shall be deemed to include,
without limitation, any substantial failure to comply with the general
administration provisions of Section 2.2 above, a consistent pattern of neglect
and failure to perform or participate in performing the duties of the Trustees
hereunder, or repeated non-attendance at scheduled meetings. Such removal shall
require the approval of the Bankruptcy Court and shall take effect at such time
as the Bankruptcy Court shall determine.
4.3    Appointment of Successor Trustees.
(h)    In the event of a vacancy in the position of a Trustee, whether by death,
term expiration, resignation, or removal, the remaining Trustees shall consult
with the TAC and the Futures Representative concerning appointment of a
successor Trustee. The vacancy shall be filled by the unanimous vote of the
remaining Trustees unless a majority of the TAC or the Futures Representative
vetoes the appointment. In the event that the remaining Trustees cannot agree on
a successor Trustee, or a majority of the TAC or the Futures Representative
vetoes the appointment of a successor Trustee, the Bankruptcy Court shall make
the appointment. Nothing shall prevent the reappointment of a Trustee for an
additional term or terms, and there shall be no limit on the number of terms
that a Trustee may serve.
(i)    Immediately upon the appointment of any successor Trustee, all rights,
titles, duties, powers and authority of the predecessor Trustee hereunder shall
be vested in, and undertaken by, the successor Trustee without any further act.
No successor Trustee shall be liable personally for any act or omission of his
or her predecessor Trustees.
(j)    Each successor Trustee shall serve until the earlier of (i) the end of a
full term of five (5) years if the predecessor Trustee completed his or her
term, (ii) the end of the remainder of the term of the Trustee whom he or she is
replacing if said predecessor Trustee did not complete said term, (iii) his or
her death, (iv) his or her resignation pursuant to Section 4.2(b) above, (v) his
or her removal pursuant to Section 4.2(c) above, or (vi) the termination of the
PI Trust pursuant to Section 7.2 below.
4.4    Liability of Trustees, Members of the TAC and the Futures Representative.
The Trustees, the Members of the TAC and the Futures Representative shall not be
liable to the PI Trust, to any individual holding an asbestos claim, or to any
other person, except for such individual’s own breach of trust committed in bad
faith or willful misappropriation.
4.5    Compensation and Expenses of Trustees.
(a)    Each Trustee shall receive a retainer from the PI Trust for his or her
service as a Trustee in the amount of $60,000.00 per annum, which amount shall
be payable in quarterly installments. In addition, for all time expended
attending Trustee meetings, preparing for such meetings, and working on
authorized special projects, the Trustees shall receive the sum of $500 per
hour, and the sum of $250 per hour for non-working travel time, in both cases
computed on a quarter-hour basis. The Trustees shall record all hourly time to
be charged to the Trust on a daily basis. The per annum retainer and hourly
compensation payable to the Trustees hereunder shall be reviewed every year by
the Trustees and, after consultation with the members of the TAC and the Futures
Representative, appropriately adjusted by the Trustees for changes in the cost
of living. The Delaware Trustee shall be paid such compensation as agreed to
pursuant to a separate fee agreement.
(b)    The PI Trust will promptly reimburse the Trustees and the Delaware
Trustee for all reasonable out-of-pocket costs and expenses incurred by the
Trustees or the Delaware Trustee in connection with the performance of their
duties hereunder.
(c)    The PI Trust shall include a description of the amounts paid under this
Section 4.5 in the Annual Report.
4.6    Indemnification.
(a)    The PI Trust shall indemnify and defend the Trustees, the Delaware
Trustee, the members of the TAC and the Futures Representative in the
performance of their duties hereunder to the fullest extent that a statutory
trust organized under the laws of the State of Delaware is from time to time
entitled to indemnify and defend such persons against any and all liabilities,
expenses, claims, damages, or losses incurred by them in the performance of
their duties hereunder or in connection with activities undertaken by them prior
to the Effective Date in connection with the formation, establishment, or
funding of the PI Trust. The PI Trust may indemnify any of the Additional
Indemnitees in the performance of their duties hereunder to the fullest extent
that a statutory trust organized under the laws of the State of Delaware is from
time to time entitled to indemnify and defend such persons against any and all
liabilities, expenses, claims, damages, or losses incurred by them in the
performance of their duties hereunder or in connection with activities
undertaken by them prior to the Effective Date in connection with the formation,
establishment or funding of the PI Trust. Notwithstanding the foregoing, no
individual shall be indemnified or defended in any way for any liability,
expense, claim, damage, or loss for which he or she is ultimately liable under
Section 4.4 above.
(b)    Reasonable expenses, costs and fees (including attorneys’ fees and costs)
incurred by or on behalf of a Trustee, the Delaware Trustee, a member of the
TAC, the Futures Representative or Additional Indemnitee in connection with any
action, suit, or proceeding, whether civil, administrative or arbitrative, from
which they are indemnified by the PI Trust pursuant to Section 4.6(a) above,
shall be paid by the PI Trust in advance of the final disposition thereof upon
receipt of an undertaking, by or on behalf of the Trustees, the members of the
TAC, the Futures Representative or Additional Indemnitee, to repay such amount
in the event that it shall be determined ultimately by final order that such
Trustee, member of the TAC, the Futures Representative or Additional Indemnitee
is not entitled to be indemnified by the PI Trust.
(c)    The Trustees may purchase and maintain reasonable amounts and types of
insurance on behalf of an individual who is or was a Trustee, member of the TAC,
the Futures Representative or Additional Indemnitee, including against liability
asserted against or incurred by such individual in that capacity or arising from
his or her status as a Trustee, TAC member, Futures Representative, an officer
or an employee of the PI Trust, or an advisor, consultant or agent of the PI
Trust, the TAC or the Futures Representative.
4.7    Lien. The Trustees, members of the TAC, the Futures Representative and
the Additional Indemnitees shall have a first priority lien upon the PI Trust
Assets to secure the payment of any amounts payable to them pursuant to Section
4.6 above.
4.8    Trustees’ Employment of Experts; Delaware Trustee’s Employment of
Counsel.
(a)    The Trustees may, but shall not be required to, retain and/or consult
with counsel, accountants, appraisers, auditors, forecasters, experts, financial
and investment advisors and such other parties deemed by the Trustees to be
qualified as experts on the matters submitted to them (the “Trust
Professionals”), and in the absence of gross negligence, the written opinion of
or information provided by any such party deemed by the Trustees to be an expert
on the particular matter submitted to such party shall be full and complete
authorization and protection in respect of any action taken or not taken by the
Trustees hereunder in good faith and in accordance with the written opinion of
or information provided by any such party.
(b)    The Delaware Trustee shall be permitted to retain counsel only in such
circumstances as required in the exercise of its obligations hereunder and
compliance with the advice of such counsel shall be full and complete
authorization and protection for actions taken or not taken by the Delaware
Trustee in good faith in compliance with such advice.
4.9    Trustees’ Independence. The Trustees shall not, during the term of their
service, hold a financial interest in, act as attorney or agent for, or serve as
any other professional for a Reorganized Debtor. Notwithstanding the foregoing,
any Trustee may serve, without any additional compensation other than the per
diem compensation to be paid by the PI Trust pursuant to Section 4.5(a) above,
as a director of the Reorganized Parent. No Trustee shall act as an attorney for
any person who holds an asbestos claim. For the avoidance of doubt, this Section
shall not be applicable to the Delaware Trustee.
4.10    Bond. The Trustees and the Delaware Trustee shall not be required to
post any bond or other form of surety or security unless otherwise ordered by
the Bankruptcy Court.
4.11    Delaware Trustee.
(a)    There shall at all times be a Delaware Trustee. The Delaware Trustee
shall either be (i) a natural person who is at least 21 years of age and a
resident of the State of Delaware or (ii) a legal entity that has its principal
place of business in the State of Delaware, otherwise meets the requirements of
applicable Delaware law and shall act through one or more persons authorized to
bind such entity. If at any time the Delaware Trustee shall cease to be eligible
in accordance with the provisions of this Section 4.11, it shall resign
immediately in the manner and with the effect hereinafter specified in Section
4.11(c) below. For the avoidance of doubt, the Delaware Trustee will only have
such rights and obligations as expressly provided by reference to the Delaware
Trustee hereunder.
(b)    The Delaware Trustee shall not be entitled to exercise any powers, nor
shall the Delaware Trustee have any of the duties and responsibilities, of the
Trustees set forth herein. The Delaware Trustee shall be one of the trustees of
the PI Trust for the sole and limited purpose of fulfilling the requirements of
Section 3807 of the Act and for taking such actions as are required to be taken
by a Delaware Trustee under the Act. The duties (including fiduciary duties),
liabilities and obligations of the Delaware Trustee shall be limited to (i)
accepting legal process served on the PI Trust in the State of Delaware and (ii)
the execution of any certificates required to be filed with the Secretary of
State of the State of Delaware that the Delaware Trustee is required to execute
under Section 3811 of the Act and there shall be no other duties (including
fiduciary duties) or obligations, express or implied, at law or in equity, of
the Delaware Trustee.
(c)    The Delaware Trustee shall serve until such time as the Trustees remove
the Delaware Trustee or the Delaware Trustee resigns and a successor Delaware
Trustee is appointed by the Trustees in accordance with the terms of Section
4.11(d) below. The Delaware Trustee may resign at any time upon the giving of at
least sixty (60) days’ advance written notice to the Trustees; provided, that
such resignation shall not become effective unless and until a successor
Delaware Trustee shall have been appointed by the Trustees in accordance with
Section 4.11(d) below. If the Trustees do not act within such 60-day period, the
Delaware Trustee may apply to the Court of Chancery of the State of Delaware for
the appointment of a successor Delaware Trustee.
(d)    Upon the resignation or removal of the Delaware Trustee, the Trustees
shall appoint a successor Delaware Trustee by delivering a written instrument to
the outgoing Delaware Trustee. Any successor Delaware Trustee must satisfy the
requirements of Section 3807 of the Act. Any resignation or removal of the
Delaware Trustee and appointment of a successor Delaware Trustee shall not
become effective until a written acceptance of appointment is delivered by the
successor Delaware Trustee to the outgoing Delaware Trustee and the Trustees and
any fees and expenses due to the outgoing Delaware Trustee are paid. Following
compliance with the preceding sentence, the successor Delaware Trustee shall
become fully vested with all of the rights, powers, duties and obligations of
the outgoing Delaware Trustee under this PI Trust Agreement, with like effect as
if originally named as Delaware Trustee, and the outgoing Delaware Trustee shall
be discharged of its duties and obligations under this PI Trust Agreement.
SECTION V    
TRUST ADVISORY COMMITTEE
5.1    Members. The TAC shall consist of four (4) members, who shall initially
be the persons named on the signature page hereof.
5.2    Duties. The members of the TAC shall serve in a fiduciary capacity
representing all holders of present PI Trust Claims. The Trustees must consult
with the TAC on matters identified in Section 2.2(e) above and in other
provisions herein, and must obtain the consent of the TAC on matters identified
in Section 2.2(f) above. Where provided in the TDP, certain other actions by the
Trustees are also subject to the consent of the TAC.
5.3    Term of Office.
(a)    The initial members of the TAC appointed in accordance with Section 5.1
above shall serve the staggered three-, four-, or five-year terms shown on the
signature pages hereof. Thereafter, each term of office shall be five (5) years.
Each member of the TAC shall serve until the earlier of (i) his or her death,
(ii) his or her resignation pursuant to Section 5.3(b) below, (iii) his or her
removal pursuant to Section 5.3(c) below, (iv) the end of his or her term as
provided above, or (v) the termination of the PI Trust pursuant to Section 7.2
below.
(b)    A member of the TAC may resign at any time by written notice to the other
members of the TAC, the Trustees and the Futures Representative. Such notice
shall specify a date when such resignation shall take effect, which shall not be
less than ninety (90) days after the date such notice is given, where
practicable.
(c)    A member of the TAC may be removed in the event that he or she becomes
unable to discharge his or her duties hereunder due to accident, physical
deterioration, mental incompetence, or a consistent pattern of neglect and
failure to perform or to participate in performing the duties of such member
hereunder, such as repeated non-attendance at scheduled meetings, or for other
good cause. Such removal shall be made at the recommendation of the remaining
members of the TAC with the approval of the Bankruptcy Court.
5.4    Appointment of Successor.
(d)    If, prior to the termination of service of a member of the TAC other than
as a result of removal, he or she has designated in writing an individual to
succeed him or her as a member of the TAC, such individual shall be his or her
successor. If such member of the TAC did not designate an individual to succeed
him or her prior to the termination of his or her service as contemplated above,
such member’s law firm may designate his or her successor. If (i) a member of
the TAC did not designate an individual to succeed him or her prior to the
termination of his or her service and such member’s law firm does not designate
his or her successor as contemplated above or (ii) he or she is removed pursuant
to Section 5.3(c) above, his or her successor shall be appointed by a majority
of the remaining members of the TAC or, if such members cannot agree on a
successor, the Bankruptcy Court. Nothing in this Agreement shall prevent the
reappointment of an individual serving as a member of the TAC for an additional
term or terms, and there shall be no limit on the number of terms that a TAC
member may serve.
(e)    Each successor TAC member shall serve until the earlier of (i) the end of
the full term of five (5) years for which he or she was appointed if his or her
immediate predecessor member of the TAC completed his or her term, (ii) the end
of the term of the member of the TAC whom he or she replaced if his or her
predecessor member did not complete such term (iii) his or her death, (iv) his
or her resignation pursuant to Section 5.3(b) above, (v) his or her removal
pursuant to Section 5.3(c) above, or (vi) the termination of the PI Trust
pursuant to Section 7.2 below.
5.5    TAC’s Employment of Professionals.
(d)    The TAC may but is not required to retain and/or consult counsel,
accountants, appraisers, auditors, forecasters, experts, and financial and
investment advisors, and such other parties deemed by the TAC to be qualified as
experts on matters submitted to the TAC (the “TAC Professionals”). The TAC and
the TAC Professionals shall at all times have complete access to the PI Trust’s
officers, employees and agents, as well as to the Trust Professionals, and shall
also have complete access to all information generated by them or otherwise
available to the PI Trust or the Trustees provided that any information provided
by the Trust Professionals shall not constitute a waiver of any applicable
privilege. In the absence of gross negligence, the written opinion of or
information provided by any TAC Professional or Trust Professional deemed by the
TAC to be qualified as an expert on the particular matter submitted to the TAC
shall be full and complete authorization and protection in support of any action
taken or not taken by the TAC in good faith and in accordance with the written
opinion of or information provided by the TAC Professional or Trust
Professional.
(e)    The PI Trust shall promptly reimburse, or pay directly if so instructed,
the TAC for all reasonable fees and costs associated with the TAC’s employment
of legal counsel pursuant to this provision in connection with the TAC’s
performance of its duties hereunder. The PI Trust shall also promptly reimburse,
or pay directly if so instructed, the TAC for all reasonable fees and costs
associated with the TAC’s employment of any other TAC Professional pursuant to
this provision in connection with the TAC’s performance of its duties hereunder;
provided, however, that (i) the TAC has first submitted to the PI Trust a
written request for such reimbursement setting forth the reasons (A) why the TAC
desires to employ such TAC Professional, and (B) why the TAC cannot rely on
Trust Professionals to meet the need of the TAC for such expertise or advice,
and (ii) the PI Trust has approved the TAC’s request for reimbursement in
writing. If the PI Trust agrees to pay for the TAC Professional, such
reimbursement shall be treated as a PI Trust expense. If the PI Trust declines
to pay for the TAC Professional, it must set forth its reasons in writing. If
the TAC still desires to employ the TAC Professional at the PI Trust’s expense,
the TAC and/or the Trustees shall resolve their dispute pursuant to Section 7.13
below.
5.6    Compensation and Expenses of the TAC.
The members of the TAC shall receive compensation from the PI Trust for their
services as TAC members in the form of a reasonable hourly rate set by the
Trustees for attendance at meetings or other conduct of PI Trust business. The
members of the TAC shall also be reimbursed promptly for all reasonable
out-of-pocket costs and expenses incurred in connection with the performance of
their duties hereunder. Such reimbursement or direct payment shall be deemed a
PI Trust expense. The PI Trust shall include a description of the amounts paid
under this Section 5.6 in the Annual Report to be filed with the Bankruptcy
Court and provided to the Futures Representative and the TAC pursuant to Section
2.2(c)(i).
5.7    Procedures for Consultation With and Obtaining the Consent of the TAC.
(c)    Consultation Process.
(i)    In the event the Trustees are required to consult with the TAC pursuant
to Section 2.2(e) above or on other matters as provided herein, the Trustees
shall provide the TAC with written advance notice of the matter under
consideration, and with all relevant information concerning the matter as is
reasonably practicable under the circumstances. The Trustees shall also provide
the TAC with such reasonable access to the Trust Professionals and other experts
retained by the PI Trust and its staff (if any) as the TAC may reasonably
request during the time that the Trustees are considering such matter, and shall
also provide the TAC the opportunity, at reasonable times and for reasonable
periods of time, to discuss and comment on such matter with the Trustees.
(ii)    In determining when to take definitive action on any matter subject to
the consultation procedures set forth in this Section 5.7(a), the Trustees shall
take into consideration the time required for the TAC, if its members so wish,
to engage and consult with its own independent financial or investment advisors
as to such matter. In any event, the Trustees shall not take definitive action
on any such matter until at least thirty (30) days after providing the TAC with
the initial written notice that such matter is under consideration by the
Trustees, unless such time period is waived by the TAC.
(d)    Consent Process.
(i)    In the event the Trustees are required to obtain the consent of the TAC
pursuant to Section 2.2(f) above, the Trustees shall provide the TAC with a
written notice stating that their consent is being sought pursuant to that
provision, describing in detail the nature and scope of the action the Trustees
propose to take, and explaining in detail the reasons why the Trustees desire to
take such action. The Trustees shall provide the TAC as much relevant additional
information concerning the proposed action as is reasonably practicable under
the circumstances. The Trustees shall also provide the TAC with such reasonable
access to the Trust Professionals and other experts retained by the PI Trust and
its staff (if any) as the TAC may reasonably request during the time that the
Trustees are considering such action, and shall also provide the TAC the
opportunity, at reasonable times and for reasonable periods of time, to discuss
and comment on such action with the Trustees.
(ii)    The TAC must consider in good faith and in a timely fashion any request
for its consent by the Trustees, and must in any event advise the Trustees in
writing of its consent or its objection to the proposed action within thirty
(30) days of receiving the original request for consent from the Trustees. The
TAC may not withhold its consent unreasonably. If the TAC decides to withhold
its consent, it must explain in detail its objections to the proposed action. If
the TAC does not advise the Trustees in writing of its consent or its objections
to the action within thirty (30) days of receiving notice regarding such
request, the TAC’s consent to the proposed actions shall be deemed to have been
affirmatively granted.
(iii)    If, after following the procedures specified in this Section 5.7(b),
the TAC continues to object to the proposed action and to withhold its consent
to the proposed action, the Trustees and/or the TAC shall resolve their dispute
pursuant to Section 7.13. However, the burden of proof with respect to the
validity of the TAC’s objection and withholding of its consent shall be on the
TAC.
SECTION VI    
THE FUTURES REPRESENTATIVE
6.1    Duties. The initial Futures Representative shall be the individual
identified on the signature pages hereto. He shall serve in a fiduciary
capacity, representing the interests of the holders of future PI Trust Claims
for the purpose of protecting the rights of such persons. The Trustees must
consult with the Futures Representative on matters identified in Section 2.2(e)
above and on certain other matters provided herein, and must obtain the consent
of the Futures Representative on matters identified in Section 2.2(f) above.
Where provided in the TDP, certain other actions by the Trustees are also
subject to the consent of the Futures Representative.
6.2    Term of Office.
(d)    The Futures Representative shall serve until the earlier of (i) his or
her
death, (ii) his or her resignation pursuant to Section 6.2(b) below, (iii) his
or her removal pursuant to Section 6.2(c) below, or (iv) the termination of the
PI Trust pursuant to Section 7.2 below.
(e)    The Futures Representative may resign at any time by written notice to
the Trustees. Such notice shall specify a date when such resignation shall take
effect, which shall not be less than ninety (90) days after the date such notice
is given, where practicable.
(f)    The Futures Representative may be removed by the Bankruptcy Court in the
event he or she becomes unable to discharge his or her duties hereunder due to
accident, physical deterioration, mental incompetence, or a consistent pattern
of neglect and failure to perform or to participate in performing the duties
hereunder, such as repeated non-attendance at scheduled meetings, or for other
good cause.
6.3    Appointment of Successor. A vacancy caused by death or resignation shall
be
filled with an individual nominated prior to the effective date of the
resignation or the death by the resigning or deceased Futures Representative,
and a vacancy caused by removal of the Futures Representative shall be filled
with an individual nominated by the Trustees in consultation with the TAC,
subject, in each case, to the approval of the Bankruptcy Court. In the event a
majority of the Trustees cannot agree, or a nominee has not been pre-selected,
the successor shall be chosen by the Bankruptcy Court.
6.4    Futures Representative’s Employment of Professionals.
(f)    The Futures Representative may, but is not required to, retain and/or
consult counsel, accountants, appraisers, auditors, forecasters, experts, and
financial and investment advisors, and such other parties deemed by the Futures
Representative to be qualified as experts on matters submitted to the Futures
Representative (the “Futures Representative Professionals”). The Futures
Representative and the Futures Representative Professionals shall at all times
have complete access to the PI Trust’s officers, employees and agents, as well
as to the Trust Professionals, and shall also have complete access to all
information generated by them or otherwise available to the PI Trust or the
Trustees provided that any information provided by the Trust Professionals shall
not constitute a waiver of any applicable privilege. In the absence of gross
negligence, the written opinion of or information provided by any Futures
Representative Professional or Trust Professional deemed by the Futures
Representative to be qualified as an expert on the particular matter submitted
to the Futures Representative shall be full and complete authorization and
protection in support of any action taken, or not taken, by the Futures
Representative in good faith and in accordance with the written opinion of or
information provided by the Futures Representative Professional or Trust
Professional.
(g)    The PI Trust shall promptly reimburse, or pay directly if so instructed,
the Futures Representative for all reasonable fees and costs associated with the
Futures Representative’s employment of legal counsel pursuant to this provision
in connection with the Futures Representative’s performance of his or her duties
hereunder. The PI Trust shall also promptly reimburse, or pay directly if so
instructed, the Futures Representative for all reasonable fees and costs
associated with the Futures Representative’s employment of any other Futures
Representative Professionals pursuant to this provision in connection with the
Futures Representative’s performance of his or her duties hereunder; provided,
however, that (i) the Futures Representative has first submitted to the PI Trust
a written request for such reimbursement setting forth the reasons (A) why the
Futures Representative desires to employ the Futures Representative
Professional, and (B) why the Futures Representative cannot rely on Trust
Professionals to meet the need of the Futures Representative for such expertise
or advice, and (ii) the PI Trust has approved the Futures Representative’s
request for reimbursement in writing. If the PI Trust agrees to pay for the
Futures Representative Professional, such reimbursement shall be treated as a PI
Trust expense. If the PI Trust declines to pay for the Futures Representative
Professional, it must set forth its reasons in writing. If the Futures
Representative still desires to employ the Futures Representative Professional
at the PI Trust’s expense, the Futures Representative and/or the Trustees shall
resolve their dispute pursuant to Section 7.13 below.
6.5    Compensation and Expenses of the Futures Representative. The Futures
Representative shall receive compensation from the PI Trust in the form of
payment at the Futures Representative’s normal hourly rate for services
performed. The PI Trust will promptly reimburse the Futures Representative for
all reasonable out-of-pocket costs and expenses incurred by the Futures
Representative in connection with the performance of his or her duties
hereunder. Such reimbursement or direct payment shall be deemed a PI Trust
expense. The PI Trust shall include a description of the amounts paid under this
Section 6.5 in the Annual Report to be filed with the Bankruptcy Court and
provided to the Futures Representative and the TAC pursuant to Section
2.2(c)(i).
6.6    Procedures for Consultation with and Obtaining the Consent of the Futures
Representative.
(e)    Consultation Process.
(i)    In the event the Trustees are required to consult with the Futures
Representative pursuant to Section 2.2(e) above or on any other matters
specified herein, the Trustees shall provide the Futures Representative with
written advance notice of the matter under consideration, and with all relevant
information concerning the matter as is reasonably practicable under the
circumstances. The Trustees shall also provide the Futures Representative with
such reasonable access to the Trust Professionals and other experts retained by
the PI Trust and its staff (if any) as the Futures Representative may reasonably
request during the time that the Trustees are considering such matter, and shall
also provide the Futures Representative the opportunity, at reasonable times and
for reasonable periods of time, to discuss and comment on such matter with the
Trustees.
(ii)    In determining when to take definitive action on any matter subject to
the consultation process set forth in this Section 6.6(a), the Trustees shall
take into consideration the time required for the Futures Representative, if he
or she so wishes, to engage and consult with his or her own independent
financial or investment advisors as to such matter. In any event, the Trustees
shall not take definitive action on any such matter until at least thirty (30)
days after providing the Futures Representative with the initial written notice
that such matter is under consideration by the Trustees, unless such period is
waived by the Futures Representative.
(f)    Consent Process.
(i)    In the event the Trustees are required to obtain the consent of the
Futures Representative pursuant to Section 2.2(f) above, the Trustees shall
provide the Futures Representative with a written notice stating that his or her
consent is being sought pursuant to that provision, describing in detail the
nature and scope of the action the Trustees propose to take, and explaining in
detail the reasons why the Trustees desire to take such action. The Trustees
shall provide the Futures Representative as much relevant additional information
concerning the proposed action as is reasonably practicable under the
circumstances. The Trustees shall also provide the Futures Representative with
such reasonable access to the Trust Professionals and other experts retained by
the PI Trust and its staff (if any) as the Futures Representative may reasonably
request during the time that the Trustees are considering such action, and shall
also provide the Futures Representative the opportunity, at reasonable times and
for reasonable periods of time, to discuss and comment on such action with the
Trustees.
(ii)    The Futures Representative must consider in good faith and in a timely
fashion any request for his or her consent by the Trustees, and must in any
event advise the Trustees in writing of his or her consent or objection to the
proposed action within thirty (30) days of receiving the original request for
consent from the Trustees. The Futures Representative may not withhold his or
her consent unreasonably. If the Futures Representative decides to withhold
consent, he or she must explain in detail his or her objections to the proposed
action. If the Futures Representative does not advise the Trustees in writing of
his or her consent or objections to the proposed action within thirty (30) days
of receiving the notice from the Trustees regarding such consent, the Futures
Representative’s consent shall be deemed to have been affirmatively granted.
(iii)    If, after following the procedures specified in this Section 6.6(b),
the Futures Representative continues to object to the proposed action and to
withhold his or her consent to the proposed action, the Trustees and/or the
Futures Representative shall resolve their dispute pursuant to Section 7.13.
However, the burden of proof with respect to the validity of the Futures
Representative’s objection and withholding of his or her consent shall be on the
Futures Representative.
SECTION VII    
GENERAL PROVISIONS
7.1    Irrevocability. To the fullest extent permitted by applicable law, the PI
Trust is irrevocable.
7.2    Term; Termination.
(f)    The term for which the PI Trust is to exist shall commence on the date of
the filing of the Certificate of Trust and shall terminate pursuant to the
provisions of Section 7.2 below.
(g)    The PI Trust shall automatically dissolve on the date (the “Dissolution
Date”) ninety (90) days after the first to occur of the following events:
(iv)    the date on which the Trustees decide to dissolve the PI Trust
because (A) they deem it unlikely that new asbestos claims will be filed against
the PI Trust, (B) all PI Trust Claims duly filed with the PI Trust have been
liquidated and paid to the extent provided in this PI Trust Agreement and the
TDP or have been disallowed by a final non-appealable order, to the extent
possible based upon the funds available through the Plan, and (C) twelve (12)
consecutive months have elapsed during which no new asbestos claim has been
filed with the PI Trust; or
(v)    if the Trustees have procured and have in place irrevocable insurance
policies and have established claims handling agreements and other necessary
arrangements with suitable third parties adequate to discharge all expected
remaining obligations and expenses of the PI Trust in a manner consistent with
this PI Trust Agreement and the TDP, the date on which the Bankruptcy Court
enters an order approving such insurance and other arrangements and such order
becomes a final order; or
(vi)    to the extent that any rule against perpetuities shall be deemed
applicable to the PI Trust, the date on which twenty-one (21) years less
ninety-one (91) days pass after the death of the last survivor of all of the
descendants of the late Joseph P. Kennedy, Sr., father of the late President
John F. Kennedy, living on the date hereof.
(h)    On the Dissolution Date or as soon as reasonably practicable, after the
wind-up of the PI Trust’s affairs by the Trustees and payment of all the PI
Trust’s liabilities have been provided for as required by applicable law
including Section 3808 of the Act, all monies remaining in the PI Trust estate
shall be given to such organization(s) exempt from federal income tax under
section 501(c)(3) of the Internal Revenue Code, which tax-exempt organization(s)
shall be selected by the Trustees using their reasonable discretion; provided,
however, that (i) if practicable, the activities of the selected tax-exempt
organization(s) shall be related to the treatment of, research on, or the relief
of suffering of individuals suffering from asbestos related lung disease or
disorders, and (ii) the tax-exempt organization(s) shall not bear any
relationship to the Reorganized Debtors within the meaning of section 468B(d)(3)
of the Internal Revenue Code. Notwithstanding any contrary provision of the Plan
and related documents, this Section 7.2(c) cannot be modified or amended.
(i)    Following the dissolution and distribution of the assets of the PI Trust,
the PI Trust shall terminate and the Trustees, or any one of them, shall execute
and cause a Certificate of Cancellation of the Certificate of Trust of the PI
Trust to be filed in accordance with the Act. Notwithstanding anything to the
contrary contained in this Pl Trust Agreement, the existence of the PI Trust as
a separate legal entity shall continue until the filing of such Certificate of
Cancellation.
7.3    Amendments. The Trustees, after consultation with the TAC and the Futures
Representative, and subject to the unanimous consent of the TAC and the Futures
Representative, may modify or amend this PI Trust Agreement and the PI Trust
By-laws. The Trustees, after consultation with the TAC and the Futures
Representative, and subject to the consent of the TAC and the Futures
Representative, may modify or amend the TDP; provided, however, that no
amendment to the TDP shall be inconsistent with the provisions limiting
amendments to that document provided therein, and in particular the provisions
limiting amendment of the Claims Payment Ratio set forth in Section 2.5 of the
TDP and of the Payment Percentage set forth in Section 4.2 of the TDP. Any
modification or amendment made pursuant to this Section must be done in writing.
Notwithstanding anything contained in this PI Trust Agreement or the TDP to the
contrary, neither this PI Trust Agreement, the PI Trust Bylaws, the TDP, nor any
document annexed to the foregoing shall be modified or amended in any way that
could jeopardize, impair, or modify (i) Section 2.4 of this PI Trust Agreement
unless expressly consented to in writing by each of Sealed Air Corporation and
Cryovac, Inc. in its absolute discretion, (ii) Sections 2.5, 2.6 and 2.7 of this
PI Trust Agreement unless expressly consented to in writing by the Reorganized
Debtors, by Sealed Air, and by each Settled Asbestos Insurance Company adversely
affected by such amendment or modification, (iii) the applicability of section
524(g) of the Bankruptcy Code to the Plan and the Confirmation Order, (iv) the
efficacy or enforceability of the Asbestos PI Channeling Injunction, the
Successor Claims Injunction, or any other injunction or release issued or
granted in favor of any (or all) of the Sealed Air Indemnified Parties or the
Fresenius Indemnified Parties in connection with the Plan, (v) the PI Trust’s
qualified settlement fund status under the QSF Regulations, or (vi) any
provision, condition, or restriction relating to or with respect to the Sealed
Air Common Stock in the Plan, the Confirmation Order, the Sealed Air Settlement
Agreement, or in this PI Trust Agreement (unless expressly consented to in
writing by each of Sealed Air Corporation and Cryovac, Inc. in its absolute
discretion).
7.4    Meetings. The Delaware Trustee shall not be required nor permitted to
attend meetings relating to the PI Trust.
7.5    Severability. Should any provision in this PI Trust Agreement be
determined to be unenforceable, such determination shall in no way limit or
affect the enforceability and operative effect of any and all other provisions
of this PI Trust Agreement.

KE 27746129

--------------------------------------------------------------------------------




7.6    Notices. Notices to persons asserting claims shall be given by first
class mail, postage prepaid, at the address of such person, or, where
applicable, such person’s legal representative, in each case as provided on such
person’s claim form submitted to the PI Trust with respect to his or her PI
Trust Claim.
(a)    Any notices or other communications required or permitted hereunder to
the following parties shall be in writing and delivered at the addresses
designated below, or sent by e-mail or facsimile pursuant to the instructions
listed below, or mailed by registered or certified mail, return receipt
requested, postage prepaid, addressed as follows, or to such other address or
addresses as may hereafter be furnished in writing to each of the other parties
listed below in compliance with the terms hereof.
To the PI Trust through the Trustees:
B. Thomas Florence
Executive Director, WRG Asbestos PI Trust
C/O ARPC
1220 19th Street NW, Suite 700
Washington, DC 20036
Facsimile: (202) 797-3619
t.florence@arpc.com


with copies to:


Marla Rosoff Eskin
Campbell & Levine, LLC
222 Delaware Avenue, Suite 1620

- 2 -
KE 27746129

--------------------------------------------------------------------------------




Wilmington, DE 19801
Facsimile: (302) 426-9947
meskin@camlev.com


and


Philip E. Milch
Campbell & Levine, LLC
1700 Grant Building
Pittsburgh, PA 15219
Facsimile: (412) 261-5066
pem@camlev.com


To the Delaware Trustee:
Wilmington Trust Company
Attn: Corporate Trust Administration
1100 N. Market Street
Wilmington, DE 19890-1625
Attention: Corporate Custody
To the TAC:
Russell Budd, Esq.
Baron & Budd, PC
3102 Oak Lawn Avenue, Suite 1100
Dallas, TX 75219
Facsimile: (214) 520-1181
E-mail: rbudd@baronbudd.com
John D. Cooney, Esq.
Cooney & Conway
120 N. LaSalle Street, 30th Floor
Chicago, IL 60602
Facsimile: (312) 236-3029
E-mail: jcooney@cooneyconway.com

- 3 -
KE 27746129

--------------------------------------------------------------------------------




Joseph F. Rice, Esq.
Motley Rice LLC
28 Bridgeside Boulevard
Mount Pleasant, SC 29464
Facsimile: (843) 216-9450
E-mail: jrice@motleyrice.com
Perry Weitz, Esq.
Weitz & Luxenberg
180 Maiden Lane
New York, NY 10038
Facsimile: (212) 344-5461
E-mail: pweitz@weitzlux.com
To the Futures Representative:
Roger Frankel, Esq.
Futures Representative
c/o Frankel Wyron LLP
2101 L. Street, NW
Suite 800
Washington, D.C. 20037
Telephone: (202) 903-0700
E-mail: rfrankel@frankelwyron.com


with a copy to:


Frankel Wyron LLP
Attn: Richard Wyron
2101 L. Street, NW
Suite 800
Washington, D.C. 20037
Telephone: (202) 903-0700
E-mail: rwyron@frankelwyron.com


Orrick, Herrington & Sutcliffe LLP
Attn: Debra L. Felder
Columbia Center
1152 15th Street N.W.
Washington, D.C. 20005-1706
Facsimile: (202) 339-8500
E-mail: dfelder@orrick.com


To the Reorganized Debtors:
W. R. Grace & Co.

- 4 -
KE 27746129

--------------------------------------------------------------------------------




Attn: Mark Shelnitz
7500 Grace Drive
Columbia, MD 21044
Facsimile: (410) 531-4545
E-mail: mark.shelnitz@grace.com
 
with a copy to:


Kirkland & Ellis LLP
Attn: Adam C. Paul
300 North LaSalle
Chicago, IL 60654
Facsimile: (312) 862-2200
E-mail: apaul@kirkland.com
(b)    All such notices and communications if mailed shall be effective when
physically delivered at the designated addresses or, if electronically
transmitted, when the communication is received at the designated addresses and
confirmed by the recipient by return transmission.
7.7    Successors and Assigns. The provisions of this PI Trust Agreement shall
be binding upon and inure to the benefit of the Debtors, the PI Trust, the
Trustees, and the Reorganized Debtors, and their respective successors and
assigns, except that neither the Debtors, the PI Trust, the Trustees, nor the
Reorganized Debtors may assign or otherwise transfer any of its, or their,
rights or obligations, if any, under this PI Trust Agreement except, in the case
of the PI Trust and the Trustees, as contemplated by Section 2.1 above.
7.8    Limitation on Claim Interests for Securities Laws Purposes. PI Trust
Claims, and any interests therein (a) shall not be assigned, conveyed,
hypothecated, pledged, or otherwise transferred, voluntarily or involuntarily,
directly or indirectly, except by will or under the laws of descent and
distribution; (b) shall not be evidenced by a certificate or other instrument;
(c) shall not possess any voting rights; and (d) shall not be entitled to
receive any dividends or interest; provided, however, that clause (a) of this
Section 7.8 shall not apply to the holder of a claim that is subrogated to a PI
Trust Claim as a result of its satisfaction of such PI Trust Claim.
7.9    Entire Agreement; No Waiver. The entire agreement of the parties relating
to the subject matter of this PI Trust Agreement is contained herein and in the
documents referred to herein, and this PI Trust Agreement and such documents
supersede any prior oral or written agreements concerning the subject matter
hereof. No failure to exercise or delay in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege hereunder preclude any further
exercise thereof or of any other right, power or privilege. The rights and
remedies herein provided are cumulative and are not exclusive of rights under
law or in equity.
7.10    Headings. The headings used in this PI Trust Agreement are inserted for
convenience only and do not constitute a portion of this PI Trust Agreement, nor
in any manner affect the construction of the provisions of this PI Trust
Agreement.
7.11    Governing Law. This PI Trust Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware, without regard
to Delaware conflict of law principles.
7.12    Settlors’ Representative and Cooperation. The Debtors are hereby
irrevocably designated as the Settlors, and they are hereby authorized to take
any action required of the Settlors by the Trustees in connection with the PI
Trust Agreement. The Reorganized Debtors agree to cooperate in implementing the
goals and objectives of this PI Trust Agreement.
7.13    Dispute Resolution. Any disputes that arise under this PI Trust
Agreement or under the TDP among the parties hereto shall be resolved by
submission of the matter to an alternative dispute resolution (“ADR”) process
mutually agreeable to the parties involved. Should any party to the ADR process
be dissatisfied with the decision of the arbitrator(s), that party may apply to
the Bankruptcy Court for a judicial determination of the matter. Any review
conducted by the Bankruptcy Court shall be de novo. In any case, if the dispute
arose pursuant to the consent provision set forth in Section 5.7(b) (in the case
of the TAC) or Section 6.6(b) (in the case of the Futures Representative), the
burden of proof shall be on the party or parties who withheld consent to show
that the objection was valid. Should the dispute not be resolved by the ADR
process within thirty (30) days after submission, the parties are relieved of
the requirement to pursue ADR prior to application to the Bankruptcy Court. If
the Trustees determine that the matter in dispute is exigent and cannot await
the completion of the ADR process, the Trustees shall have the discretion to
elect out of the ADR process altogether or at any stage of the process and seek
resolution of the dispute in the Bankruptcy Court.
7.14    Enforcement and Administration. The provisions of this PI Trust
Agreement and the TDP attached hereto shall be enforced by the Bankruptcy Court
pursuant to the Plan. The parties hereby further acknowledge and agree that the
Bankruptcy Court shall have exclusive jurisdiction over the settlement of the
accounts of the Trustees and over any disputes hereunder not resolved by
alternative dispute resolution in accordance with Section 7.13 above.
7.15    Effectiveness. This PI Trust Agreement shall not become effective until
it has been executed and delivered by all the parties hereto.
7.16    Counterpart Signatures. This PI Trust Agreement may be executed in any
number of counterparts, each of which shall constitute an original, but such
counterparts shall together constitute but one and the same instrument.


IN WITNESS WHEREOF, the parties have executed this PI Trust Agreement this _3rd_
day of ___February_______, 2014.


W. R. GRACE & CO.
By: /s/HUDSON LA FORCE, III
Title: Vice President and Chief Financial Officer
DAREX PUERTO RICO, INC.
By: /s/HUDSON LA FORCE, III
Title: Vice President and Chief Financial Officer
DEWEY AND ALMY, LLC.
By: /s/HUDSON LA FORCE, III 
Title: Vice President and Chief Financial Officer
GLOUCESTER NEW COMMUNITIES COMPANY, INC.
By: /s/HUDSON LA FORCE, III 
Title: Vice President and Chief Financial Officer
GRACE CHEMICAL COMPANY OF CUBA
By: /s/HUDSON LA FORCE, III 
Title: Vice President and Chief Financial Officer
GRACE ENERGY CORPORATION
By: /s/HUDSON LA FORCE, III 
Title: Vice President and Chief Financial Officer
GRACE EUROPE, INC.
By: /s/HUDSON LA FORCE, III 
Title: Vice President and Chief Financial Officer
GRACE INTERNATIONAL HOLDINGS, INC. (f/k/a Dearborn International Holdings, Inc.)
By: /s/HUDSON LA FORCE, III 
Title: Vice President and Chief Financial Officer
GRACE PAR CORPORATION
By: /s/HUDSON LA FORCE, III 
Title: Vice President and Chief Financial Officer
GUANICA‑CARIBE LAND DEVELOPMENT CORPORATION
By:  /s/HUDSON LA FORCE, III 
Title: Vice President and Chief Financial Officer
HANOVER SQUARE CORPORATION
By: /s/HUDSON LA FORCE, III 
Title: Vice President and Chief Financial Officer
KOOTENAI DEVELOPMENT COMPANY
By: /s/HUDSON LA FORCE, III 
Title: Vice President
REMEDIUM GROUP, INC. (f/k/a Environmental Liability Management, Inc., E&C
Liquidating Corp., Emerson & Cuming, Inc.)
By: /s/HUDSON LA FORCE, III 
Title: Vice President and Assistant Treasurer
W. R. GRACE CAPITAL CORPORATION
By: /s/HUDSON LA FORCE, III 
Title: Vice President and Chief Financial Officer
W. R. GRACE & CO.‑CONN.
By: /s/HUDSON LA FORCE, III 
Title: Vice President and Chief Financial Officer
W. R GRACE LAND CORPORATION
By: /s/HUDSON LA FORCE, III 
Title: Vice President and Chief Financial Officer
WATER STREET CORPORATION
By: /s/HUDSON LA FORCE, III 
Title: Vice President and Chief Financial Officer



TRUSTEES
 
ASBESTOS CLAIMANTS’ COMMITTEE
/s/HARRY HUGE
 
By: /s/PETER VAN N. LOCKWOOD
Name: Harry Huge
Expiration Date of Initial Term: FIFTH 
Anniversary of the date of this PI Trust Agreement
 
 


DELAWARE TRUSTEE
/s/LEWIS SIFFORD
 
By: /s/DAVID B. YOUNG
Name: Lewis Sifford
Expiration Date of Initial Term: THIRD 
Anniversary of the date of this PI Trust Agreement
 
Vice President
/s/DEAN TRAFELET
 
 
Name: Dean Trafelet
Expiration Date of Initial Term: FOURTH 
Anniversary of the date of this PI Trust Agreement
 
 





TRUST ADVISORY COMMITTEE


/s/RUSSELL W. BUDD
Name: Russell W. Budd
Expiration Date of Initial Term: Third Anniversary of the date of this PI Trust
Agreement
/s/JOHN D. COONEY
Name: John D. Cooney
Expiration Date of Initial Term: Fifth Anniversary of the date of this PI Trust
Agreement
/s/JOSEPH F. RICE
Name: Joseph F. Rice
Expiration Date of Initial Term: Fifth Anniversary of the date of this PI Trust
Agreement
/s/PERRY WEITZ
Name: Perry Weitz
Expiration Date of Initial Term: Fourth Anniversary of the date of this PI Trust
Agreement
FUTURES REPRESENTATIVE


/s/ROGER FRANKEL
Roger Frankel


Exhibit 1

- 5 -
KE 27746129